TABLE OF CONTENTS



Exhibit 10.31

     
CLIFFORD
CHANCE
  LIMITED LIABILITY PARTNERSHIP

DUBUIS HOLDING LIMITED
 
AND
 
PT PHILIP MORRIS INDONESIA



--------------------------------------------------------------------------------



AGREEMENT FOR THE SALE AND
PURCHASE OF 1,377,525,000 SHARES IN PT HANJAYA
MANDALA SAMPOERNA



--------------------------------------------------------------------------------



 



--------------------------------------------------------------------------------



Exhibit 10.31




CONTENTS

          Clause   Page  
 
       
1. Sale And Purchase
    2  
 
       
2. Documents To Be Delivered By The Parties
    2  
 
       
3. Conditions To Completion
    2  
 
       
4. Completion
    3  
 
       
5. Seller Warranties
    5  
 
       
6. Buyer Warranties
    5  
 
       
7. Further Undertakings
    5  
 
       
8. Payment Of The Balance Of The Purchase Price
    6  
 
       
9. Conduct In Connection With The Tender Offer
    6  
 
       
10. Limitation Of Liability
    6  
 
       
11. Confidential Information
    7  
 
       
12. Announcements
    8  
 
       
13. Assignment
    9  
 
       
14. Notices
    9  
 
       
15. Governing Law And Dispute Resolution
    10  
 
       
16. General
    11  
 
       
17. Definitions And Interpretation
    12  
 
       
Schedule 1 Buyer Warranties (Clause 6)
    18  
 
       
Schedule 2 Completion Requirements (Clause 4.2.2)
    19  
 
       
Schedule 3 Seller Warranties (Clause 5)
    20  
 
       
Schedule 4 Action Pending Completion (Clause 7.3)
    21  
 
       
Schedule 5 Form Of Completion Certificate (Schedule 2, Paragraph 1)
    23  



Agreed Form Documents



1.   Commencement of negotiations announcement   2.   Escrow Agreement

 



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31

THIS AGREEMENT is made on 12 March 2005

BETWEEN :



(1)   DUBUIS HOLDING LIMITED, a company originally incorporated in Mauritius and
now continued and incorporated in the Seychelles as a Seychelles company and
having a registered office at Suites 25 and 27 Second Floor, Oliaji Trade
Centre, Francis Rachel Street, P.O. Box 1312, Victoria, Mahé, Seychelles (the
“Seller”); and   (2)   PT PHILIP MORRIS INDONESIA, a limited liability company
established under the laws of the Republic of Indonesia, domiciled in Jakarta,
having its registered office at Wisma GKBI, Suite 1801, JL. Jend. Sudirman
No. 28, Jakarta 10210, Indonesia a company incorporated in Indonesia (the
“Buyer”).

RECITALS



(A)   The Seller is the holder of 1,377,525,000 fully-paid ordinary shares of
Rupiah 100 each of the Company representing 31.43% of the issued share capital
of the Company (the “Shares”).   (B)   The Seller wishes to sell and the Buyer
wishes to buy the Shares on the terms and conditions set out in this Agreement.

THE PARTIES AGREE as follows:





1.   SALE AND PURCHASE



1.1   The Seller agrees to sell, and the Buyer agrees to buy, the Shares and
each right attaching to the Shares at or after the date of this Agreement, free
of any Encumbrance.   1.2   The Seller waives all rights of pre-emption and
other restrictions on transfer over the Shares conferred on it. The Seller shall
procure that all such rights conferred on any other person are waived no later
than Completion so as to permit the sale and purchase of the Shares.





2.   DOCUMENTS TO BE DELIVERED BY THE PARTIES



2.1   On the date of this Agreement the Seller shall deliver to the Buyer an
opinion from Simon Mitchell, Seychelles Attorney-at-Law (as to Seychelles law),
in form and substance satisfactory to the Buyer, dated the date of this
Agreement, opining that the Seller is duly authorised to execute this Agreement.
  2.2   On the date of this Agreement the Buyer shall deliver to the Seller an
opinion from Mochtar, Karuwin & Komar (as to Indonesian law), in form and
substance satisfactory to the Seller, dated the date of this Agreement,
opinining that the Buyer is duly authorised to execute this Agreement.





3.   CONDITIONS TO COMPLETION



3.1   Completion is conditional on the following conditions being satisfied or
waived by the Buyer under clause 3.3:

-2-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31



  3.1.1   none of the Seller Warranties being untrue, inaccurate or misleading
and there not having occurred any fact or circumstance which would result or
which would cause a Seller Warranty to be untrue, inaccurate or misleading when
given in respect of the facts or circumstances as at Completion; and     3.1.2  
the Seller having complied with clause 7.1.



3.2   If the Seller becomes aware of a fact or circumstance that might prevent a
Condition being satisfied, it shall immediately inform the Buyer.   3.3   At any
time prior to Completion the Buyer may waive a Condition on any terms it decides
by notice to the Seller.   3.4   Completion is also conditional on the Buyer
having deposited in immediately available funds the Initial Payment with the
Escrow Agent on the terms of the Escrow Agreement. If the Buyer becomes aware of
a fact or circumstance that might prevent the condition in this clause 3.4 being
satisfied, it shall immediately inform the Seller. At any time prior to
Completion the Seller may waive this condition by notice in writing to the
Buyer. As soon as practicable following signature of this Agreement, the parties
shall appoint the Escrow Agent and enter into the Escrow Agreement with such
amendments as the parties may agree (acting reasonably).





4.   COMPLETION



4.1   Completion shall take place at the offices of Mochtar, Karuwin & Komar at
9.00 a.m. on the Completion Date.   4.2   At Completion:



  4.2.1   the Buyer will provide the Seller with evidence, in a form reasonably
satisfactory to the Seller, that it has satisfied the condition in clause 3.4;  
  4.2.2   the Seller shall do all the things required of it in schedule 2;    
4.2.3   The Seller will provide the Buyer with evidence, in a form reasonably
satisfactory to the Buyer, that the Seller’s broker/custodian owns the Shares
free of all liens and the Shares are available for transfer, and the Seller’s
broker shall enter an instruction to transfer/sell the Shares to the Buyer on
the Negotiated Market of the Jakarta Stock Exchange, and upon notification of
the transfer/sale of an additional 375,675,000 shares of the Company (the
“Additional Shares”), the Buyer’s broker will enter an instruction to
transfer/purchase the Shares from the Seller on the Negotiated Market of the
Jakarta Stock Exchange, and the Seller’s broker and the Buyer’s broker shall
mutually confirm that such transfers have been crossed in the Negotiated Market.
    4.2.4   Subject to the Seller and the Buyer having complied with clause
4.2.3, and subject to the Buyer having received evidence in a form reasonably
satisfactory to the Buyer that the Shares and the Additional Shares have been
crossed on the exchange through the Negotiated Market in favour of the Buyer,
the Seller shall instruct its custodian to instruct the Clearing Agency to
execute, on the same day, the book entry settlement of the transfer of the
Shares to the Buyer’s

-3-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31



      broker’s account, in favour of the Buyer, through a delivery free of
payment method. The Buyer, on receipt of evidence through the C Best system that
there are instructions pending to transfer the Shares and the Additional Shares
to the Buyer’s account, shall instruct its custodian to issue an instruction to
the Clearing Agency to execute a book entry settlement to receive the Shares
from the securities account of the Seller by way of a receive free of payment
method.     4.2.5   On the earlier of (a) receipt of confirmation in the form
set out in Annexure 1 to the Escrow Agreement signed by or on behalf of the
Buyer; and (b) receipt of a notice signed by or on behalf of Seller’s
Custodian(s) confirming that an aggregate of 1,753,200,000 shares in the Company
have been transferred from the Clearing Agency account of Seller’s Custodian(s)
to the Clearing Agency account of Buyer’s Custodian and attaching a certified
copy of a letter from the Clearing Agency confirming that such transfer(s) has
occurred, the Escrow Agent shall release and pay (and the Buyer shall instruct
the Escrow Agent to release and pay) the Initial Payment to the Seller in
accordance with paragraph 3 of the Escrow Agreement on account of the Purchase
Price. Release and payment of the Initial Payment to the Seller shall be good,
valid and effectual discharge of the Buyer’s obligations under this clause
4.2.5. The balance of the Purchase Price after deducting the Initial Payment
shall be paid by the Buyer in accordance with clause 8.



4.3   The Buyer:



  4.3.1   is not obliged to complete this Agreement unless the Seller complies
with its obligations under clause 4.2; and     4.3.2   is not entitled or
obliged to complete this Agreement unless the Buyer simultaneously completes the
acquisition of that number of fully paid ordinary shares of Rupiah 100 each of
the Company which (together with the Shares) represent not less than 40 per
cent. of the issued share capital of the Company.



4.4   The Seller is not obliged to complete this Agreement unless the Buyer
complies with its obligations under clause 4.2.5.   4.5   If Completion does not
take place on the Completion Date because a party (the “Defaulting Party”) fails
to comply with any of its obligations under clause 4.2, then the other party
(the “Second Party”) may by notice to the Defaulting Party:



  4.5.1   postpone Completion to a date not more than 20 Business Days after the
Completion Date. If the Second Party postpones Completion to another date in
accordance with this clause 4.5.1, then the provisions of this Agreement apply
as if that other date is the Completion Date; or     4.5.2   terminate this
Agreement with immediate effect. If the Second Party terminates this Agreement
under this clause 4.5.2, then each party’s further rights and obligations under
this Agreement cease immediately, but termination does not affect a party’s
accrued rights and obligations under this Agreement at the time of termination.

-4-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31





5.   SELLER WARRANTIES



5.1   The Seller warrants to the Buyer that each Seller Warranty is true,
accurate and not misleading at the date of this Agreement.   5.2   Immediately
before Completion, the Seller is deemed to warrant to the Buyer that each Seller
Warranty is true, accurate and not misleading by reference to the facts and
circumstances as at Completion.   5.3   Each Seller Warranty is to be construed
independently and (except where this Agreement provides otherwise) is not
limited by a provision of this Agreement or another Seller Warranty.





6.   BUYER WARRANTIES   6.1   The Buyer warrants to the Seller that each Buyer
Warranty is true, accurate and not misleading at the date of this Agreement.  
6.2   Immediately before Completion, the Buyer is deemed to warrant to the
Seller that each Buyer Warranty is true, accurate and not misleading by
reference to the facts and circumstances as at Completion.   6.3   Each Buyer
Warranty is to be construed independently and (except where this Agreement
provides otherwise) is not limited by a provision of this Agreement or another
Buyer Warranty.





7.   FURTHER UNDERTAKINGS   7.1   The Seller shall procure that an extraordinary
general meeting of the shareholders of the Company is called for the purposes
only of considering resolutions (in a form reasonably satisfactory to the Buyer)
to appoint the Buyer’s nominees to the Board of Directors and the Board of
Commissioners, such meeting to be held on the date (being not later than 60 days
after Completion) which is notified to the Seller by the Buyer at least two
Business Days before Completion.   7.2   The Buyer agrees that it shall procure
that members of the Board of Directors and the Board of Commissioners who are
replaced by the Buyer’s nominees at the meeting called in accordance with clause
7.1 (or at any other meeting of shareholders called for that purpose) shall be
released and discharged (acquit et décharge) of all their duties and liabilities
as directors or commissioners (as the case may be) of the Company as of and for
the period up to and including the EGM Date.   7.3   Without the prior written
consent of the Buyer (such consent not to be unreasonably withheld or delayed),
the Seller agrees that it shall not, in its capacity as a shareholder of the
Company, do any of the things specified in schedule 4 at any time prior to
Completion.   7.4   The Seller shall notify the Buyer as soon as reasonably
practicable if, to its knowledge, there is a Consultation Event prior to
Completion and, to the extent it is able as a shareholder of the Company, it
shall (i) cooperate with any reasonable request made by the Buyer and shall use
its reasonable endeavours to procure that persons nominated by

-5-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31



    the Buyer are provided with reasonable access to the Board of Directors and
the Board of Commissioners and that (subject to their fiduciary duties and any
obligations of confidentiality applicable to them or to the Company) the Board
of Directors and the Board of Commissioners shall consult with such persons and
provide them with such information which they may reasonably request in
connection with the Consultation Event, its effect on the Target Group and/or
the steps being taken to alleviate or remedy the Consultation Event.



7.5   Other than in accordance with its obligations under this Agreement, the
Seller will not offer, sell or contract to sell, or otherwise dispose of,
directly or indirectly, or announce an offer of, any Shares (or any interest
therein or in respect thereof) or enter into any transaction with the same
economic effect as any of the foregoing.





8.   PAYMENT OF THE BALANCE OF THE PURCHASE PRICE



    The Buyer shall pay the Deferred Payment by wire transfer in immediately
available funds to the Seller’s Bank Account on the date which is 60 days after
the Completion Date (provided that if this is not a Business Day, payment shall
be made on the next following Business Day). Such payment of the Deferred
Payment into the Seller’s Bank Account shall be good, valid and effectual
discharge of the Buyer’s obligations under this clause 8.





9.   CONDUCT IN CONNECTION WITH THE TENDER OFFER



9.1   The Buyer agrees that it shall:



  9.1.1   deliver a letter to the Board of Directors and the Board of
Commissioners of the Company during the course of the morning (Jakarta time) on
13 March 2005 notifying them of its intentions in relation to the Company
following the closing of the Tender Offer;     9.1.2   issue an announcement of
the commencement of negotiations in the agreed form.



9.2   Conditional on Completion, the Buyer agrees that it shall:



  9.2.1   submit a plan in relation to the Tender Offer to Bapepam within two
Business Days after the Completion Date;     9.2.2   proceed with the Tender
Offer in accordance with applicable Indonesian law; and     9.2.3   not increase
the price per share (in Rupiah) payable under the Tender Offer above Rupiah
10,600 per Share paid to the Seller under this Agreement.





10.   LIMITATION OF LIABILITY



10.1   The Seller shall not be liable under this Agreement:



  10.1.1   in respect of any claim relating to a breach of Seller Warranties set
out in paragraphs 1 to 6 of schedule 3, to the extent that the aggregate amount
of the liability of the Seller would exceed an amount equal to the Purchase
Price;

-6-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31



  10.1.2   in respect of any claim (other than a claim referred to in clause
10.1.1):



  (a)   unless the aggregate amount of all such other claims for which the
Seller would otherwise be liable under this Agreement exceeds US$20 million; and
    (b)   to the extent that the aggregate amount of the liability of the Seller
for all claims made under this Agreement would (but for this clause 10.1.2)
exceed an amount equal to US$400 million.



10.2   None of the Buyer or any of its Affiliates shall be entitled to recover
from the Seller under this Agreement more than once in respect of the same loss,
damage or other liability suffered or incurred.





11.   CONFIDENTIAL INFORMATION



11.1   The Seller undertakes to the Buyer, for itself and, after Completion, on
behalf of each member of the Target Group, that after Completion the Seller
shall, and shall procure that its Affiliates shall:



  11.1.1   not use or disclose to any person any Target Group Confidential
Information or any Buyer Confidential Information it (or its Affiliates) has or
acquires; and     11.1.2   make every effort to prevent the use or disclosure of
any Target Group Confidential Information or any Buyer Confidential Information
it (or its Affiliates) has or acquires.



11.2   The Buyer undertakes to the Seller, for itself and on behalf of its
Affiliates, the Buyer shall and shall procure that its Affiliates shall:



  11.2.1   not use or disclose to any person any Seller Confidential Information
it (or its Affiliates) has or acquiries; and     11.2.2   make every effort to
prevent the use or disclosure of Seller Confidential Information.



11.3   Clauses 11.1 and 11.2 do not apply to disclosure of Target Group
Confidential Information or of Buyer Confidential Information by the Seller or
its Affiliates or a disclosure of Seller Confidential Information by the Buyer
or its Affiliates (as the case may be):



  11.3.1   to the extent required to be disclosed by law or by a rule of any
Relevant Authority, whether or not the requirement has the force of law,
provided that (so far as is reasonably practicable) the disclosure shall only be
made:



  (a)   in the case of a disclosure of Target Group Confidential Information
prior to Completion or of Buyer Confidential Information by the Seller or any of
its Affiliates after promptly notifying the Buyer in advance of such
requirement, consulting with the Buyer on the advisability of such disclosure
and on taking steps to narrow or minimise such disclosure, permitting the Buyer
to meet with and make representations to the

-7-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31



      Relevant Authority and, if disclosure is still required by the Relevant
Authority, after taking into account the Buyer’s reasonable requirements as to
its timing, content and manner of making or despatch; or



  (b)   in the case of a disclosure of Seller Confidential Information by the
Buyer or any of its Affiliates, to the extent reasonably practicable after
promptly notifying the Seller in advance of such requirement, consulting with
the Seller on the advisability of such disclosure and on taking steps to narrow
or minimise such disclosure, permitting the Seller to meet with and make
representations to the Relevant Authority and, if disclosure is still required
by the Relevant Authority, after consultation with the Seller and after taking
into account the Seller’s reasonable requirements as to its timing, content and
manner of making or despatch; or



  11.3.2   to a party’s directors, officers, employees, advisers, agents,
Affiliates or representatives of their advisors or agents (“Representative”) for
the purpose of advising such party in connection with the transactions
contemplated by this Agreement or any Dispute provided that such disclosure is
essential for these purposes and is on the basis that the party making the
disclosure shall be responsible for any breach of this clause 11 by its
Representatives as if the Representatives were bound by this clause 11 in the
same manner as the party making the disclosure.



11.4   If it is not reasonably practicable for a party (the “Disclosing Party”)
to consult with the other party (the “Information Holder”) under clause 11.3.1
prior to making a disclosure under that clause, then the Disclosing Party shall,
to the extent permitted by law or by the rules of any Relevant Authority, inform
the Information Holder of the circumstances, timing, content and manner of
making or despatch of the disclosure promptly after such disclosure is made.  
11.5   Subject to the provisions of this clause 11, the Seller shall provide all
information available to it and in its possession concerning the Company and the
Seller which the Buyer reasonably requests for inclusion in the tender offer
statement to be issued in connection with the Tender Offer.   11.6   This clause
11 will cease to apply on the date three years following the date of this
Agreement.





12.   ANNOUNCEMENTS



12.1   Subject to clause 12.2, neither party may make or send, and each party
shall procure that none of its Affiliates make or send, a public announcement,
communication or circular concerning the transactions referred to in this
Agreement unless it first obtains the other party’s written consent, which may
not be unreasonably withheld or delayed.

-8-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31







12.2   Without limitation to the parties’ obligations under clause 11, clause
12.1 does not apply to a public announcement, communication or circular:



  12.2.1   issued by or on behalf of the Buyer for the purposes of or in
connection with the Tender Offer;     12.2.2   made or sent by the Buyer after
Completion to a customer, client or supplier of the Target Group informing it of
the Buyer’s purchase of the Shares; or     12.2.3   required by applicable law
or by the rules of any Relevant Authority, whether or not the requirement has
the force of law, provided that the public announcement, communication or
circular shall (so far as is reasonably practicable) be made after consultation
with the Buyer (in the case of an announcement made by a Seller or any of its
Affiliates in reliance on this clause 12.2.3) or the Seller (in the case of an
announcement made by the Buyer or any of its Affiliates in reliance or this
clause 12.2.3) and after taking into account the reasonable requirements of the
Buyer or the Seller (as the case may be) as to its timing, content and manner of
making or despatch.





13.   ASSIGNMENT



    The Buyer (and its successors and assigns) may, without the Seller’s
consent, assign to any of its Affiliates the benefit of all or any of the
Seller’s obligations under this Agreement and/or any other benefit arising under
or out of this Agreement. The Seller shall not assign, transfer, declare a trust
of the benefit of or in any other way alienate any of his or its rights under
this Agreement whether in whole or in part.





14.   NOTICES



14.1   A notice, waiver, consent or other communication under or in connection
with this Agreement shall be in writing, in the English language and delivered
personally or sent by fax to the party due to receive the notice to the address
set out in clause 14.3 or to another address, person, or fax number specified by
that party by not less than 10 Business Days’ notice to the other party received
before the notice was despatched.   14.2   Unless there is evidence that it was
received earlier, a notice is deemed given if:



  14.2.1   delivered personally, when left at the address referred to in clause
14.1;     14.2.2   sent by international courier service, four Business Days
after posting it; or     14.2.3   sent by fax, when confirmation of its
transmission has been recorded by the sender’s fax machine provided that a copy
of any notice sent by fax shall promptly be given to the recipient party by one
of the other means of service described in clause 14.1.



14.3   The address referred to in clause 14.1 is:

-9-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31

     
The Seller
   
 
   
Dubuis Holding Limited
  Suites 25 and 27

  Second Floor

  Oliaji Trade Centre

  Francis Rachel Street

  PO Box 1312

  Victoria

  Mahé

  Seychelles
 
   

  Fax no.: +248 226 043
 
   

  With a copy to:
 
   

  Barrye L. Wall, Esq.

  50 Raffles Place

  #30-00 Singapore Land Tower

  Singapore 048623
 
  Republic of Singapore  
 
  Fax: +65 6225 6009
The Buyer
   
 
   
PT Philip Morris Indonesia
  Wisma GKBI

  Suite 1801

  JL. Jend. Sudirman

  No. 28

  Jakarta 10210

  Indonesia  
 
  Attention: General Counsel
 
   

  Fax no.: 6221 570 8154
 
   

  With a copy to:
 
   

  Justin G. Mayall

  Vice President and Associate General Counsel

  231F, Two Pacific Place

  88 Queensway

  Hong Kong
 
   

  Fax no.: +852 2826 3809





15.   GOVERNING LAW AND DISPUTE RESOLUTION



15.1   This Agreement is governed by English law.

-10-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31



15.2   Any Dispute shall be referred to and exclusively, definitely and finally
resolved by arbitration under the Rules.   15.3   The tribunal shall consist of
one arbitrator who shall be an English lawyer of not less than 10 years
standing. The seat of the arbitration and the venue of all hearings shall be
London, England, and the language of the arbitration shall be English.   15.4  
Any arbitral award or other outcome determined in accordance with this clause 15
shall be final and binding on the parties and may be enforced by any competent
court or judicial authority.   15.5   The parties agree that the arbitral
tribunal shall have power to award on a provisional basis any relief which it
would have power to grant in a final award.   15.6   The parties exclude any
rights to refer points of law or to appeal to the courts, to the extent that
they can validly waive these rights. Notwithstanding the foregoing, the parties
agree that they may apply to any competent judicial authority for interim or
conservative measures. The application to a judicial authority for such measures
shall not be deemed an infringement or waiver of the arbitration agreement made
in this clause 15.   15.7   A person who is not a party to this Agreement has no
right under the Contracts (Rights of Third Parties) Act 1999 to enforce any term
of this Agreement, but this does not affect any right or remedy of a third party
which exists or is available apart from that Act.   15.8   So far as permitted
by law and except in the case of fraud each party agrees and acknowledges that
its only right and remedy in relation to any warranty or undertaking made or
given in connection with this Agreement shall be for breach of the terms of this
Agreement to the exclusion of all other rights and remedies (including those in
tort or arising under statute).





16.   GENERAL



16.1   This Agreement constitutes the entire agreement between the parties
relating to the subject matter of this Agreement to the exclusion of any terms
implied by law which may be excluded by contract and supersedes any previous
written or oral agreement between the parties relating to its subject matter.
This clause 16.1 shall not limit or restrict any liability arising as a result
of any fraud.   16.2   Each party shall pay its own costs relating to the
negotiation, preparation, execution and performance by it of this Agreement and
of each document referred to in it.   16.3   A variation of this Agreement is
valid only if it is in writing and signed by or on behalf of each party.  
16.4   The failure to exercise or delay in exercising a right or remedy provided
by this Agreement or by law does not impair or constitute a waiver of the right
or remedy or an impairment of or a waiver of other rights or remedies. No single
or partial exercise of a right or remedy provided by this Agreement or by law
prevents further exercise of the right or remedy or the exercise of another
right or remedy.

-11-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31



16.5   The rights and remedies contained in this Agreement are cumulative and
not exclusive of rights or remedies provided by law.   16.6   Except to the
extent that they have been performed and except where this Agreement provides
otherwise, the obligations contained in this Agreement remain in force after
Completion.   16.7   This Agreement may be executed in any number of
counterparts, each of which when executed and delivered is an original and all
of which together evidence the same agreement.





17.   DEFINITIONS AND INTERPRETATION



17.1   In this Agreement:

“Affiliate” means any entity which controls, is controlled by or is under common
control with a party and “control” means the ability, directly or indirectly, to
direct the affairs of another by means of ownership, contract or others;

“Bapepam” means the Indonesian Capital Market Supervisory Agency (Badan Pengawas
Pasar Modal);

“Board of Commissioners” means the Company’s the board of commissioners from
time to time;

“Board of Directors” means the Company’s board of directors from time to time;

“Business Day” means a day other than a Saturday or Sunday or public holiday in
Indonesia or in the United States of America;

“Buyer Confidential Information” means:



  (a)   all information which is used in or otherwise relates to the business,
customers or financial or other affairs of the Buyer or any of its Affiliates
provided in relation to the transactions contemplated by this Agreement
including:



  (i)   information relating to the marketing of goods or services including
product information, customer names and lists and other details of customers,
sales targets, sales statistics, market share statistics, prices, market
research reports and surveys, and advertising or other promotional materials;



  (ii)   information relating to future projects, business development or
planning, legal and regulatory issues, commercial relationships and
negotiations;



  (b)   information relating to the Buyer or its Affiliates; and



  (c)   the terms and conditions of this Agreement and the negotiations and
discussions between the parties concerning the transactions contemplated by this
Agreement,

but does not include information which:

-12-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31



  (ii)   is or becomes generally available to the public other than as a result
of a disclosure by the Seller (or its Affiliates) in breach of clause 11; or    
(iii)   becomes available to the Seller (or its Affiliates) after the EGM Date
on a non-confidential basis from a source other than the Buyer (or its
Affiliates, including the Target Group), provided that such source was (to the
knowledge of the Seller (or its Affiliates)) not bound by a confidentiality,
non-disclosure or similar agreement with the Buyer (or its Affiliates, including
the Target Group) or their respective representatives or agents or otherwise
prohibited from transmitting the information to the Seller (or its Affiliates)
or any of their respective representatives or agents by a contractual, legal or
fiduciary obligation;

“Buyer Warranty” means a statement contained in schedule 1 and “Buyer
Warranties” means all of those statements;

“Clearing Agency” means PT Kustodian Sentral Efek Indonesia;

“Company” means PT Hanjaya Mandala Sampoerna, a publicly listed company
incorporated in Indonesia, whose registered office is at Jalan Rungkut Industri
Raya No. 18, Surabaya, East Java;

“Completion” means completion of the sale and purchase of the Shares in
accordance with clause 4;

“Completion Date” means 18 March 2005 unless a party notifies the other at all
before 4:00pm (Jakarta time) on 16 March 2005 that it is not able to complete on
that date in which case the Completion Date shall be as specified by the
relevant party in its notice, but in any event no later than 23 March 2005;

“Conditions” means the conditions in clause 3;

“Consultation Event” means the occurrence after the date of this Agreement of a
material adverse change in the business, financial position, prospects or the
results of operations of the Company, PT Perusahaan Dangang dan Industri
Panamas, PT Sumber Alfaria Trijaya or PT Sampoerna JL Sdn. Bhd. or the
occurrence after the date of this Agreement of any event or circumstance which
is reasonably likely to result in such a material adverse change excluding, in
any such case:



  (a)   an event, circumstance or change which occurs directly as a result of
any change in stock markets, interest rates, exchange rates or commodity prices
which affect relevant markets generally; or     (b)   any material adverse
change arising out of any change or development relating to (i) Indonesian or
global economic or industry conditions; (ii) Indonesian or global financial
markets or conditions; or (iii) any generally applicable change in any
applicable law, rules of any Relevant Authority or any other governmental or
regulatory authority or Indonesian GAAP or any interpretation thereof;

-13-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31





“Deferred Payment” means the amount equal to 25 per cent. of the Purchase Price
in United States dollars (converted at the rate for purchasing US$ with rupiah
quoted by Bloomberg as being the midway between the bid and ask on the trading
day in Indonesia immediately preceding the date of this Agreement (namely 9365
rupiah per US$)) rounded down to the nearest whole dollar amount;

“Dispute” means a dispute arising from or connected with this Agreement
including a dispute regarding its existence or validity;

“EGM Date” means the date when the extraordinary general meeting of shareholders
of the Company called in accordance with clause 7.1 is held;

“Encumbrance” means a mortgage, charge, pledge, lien, option, restriction, right
of first refusal, right of pre-emption, third-party right or interest, other
encumbrance or security interest of any kind, or another type of preferential
arrangement (including a title transfer or retention arrangement) having similar
effect;

“Escrow Agent” means CSFB Singapore or, if they are unwilling or incapable of
acting, such other international bank of good standing as the parties shall
agree, acting reasonably;

“Initial Payment” means the amount equal to 75 per cent. of the Purchase Price
in United States’ dollars (converted at the rate for purchasing US$ with rupiah
quoted by Bloomberg as being the midway between the bid and ask on the trading
day in Indonesia immediately preceding the date of this agreement (namely 9365
rupiah per US$)) rounded up to the nearest whole dollar amount;

“Pledges” means any registered pledges in favour of any person;

“Purchase Price” means Rupiah 14,601,765,000,000 in aggregate, calculated as
Rupiah 10,600 per Share;

“Relevant Authority” means, in relation to any party, any listing authority by
which the shares in such party or any of its Affiliates are listed, any stock
exchange on which the shares in such party or any of its any Affiliates are
listed or traded (including Bapepam) or a governmental or regulatory authority
or other authority with relevant powers to which such party or any of its
Affiliates is subject or to which it submits;

“Rules” means the Rules of Arbitration of the International Chamber of Commerce;

“Shares” has the meaning given to it in Recital (A);

“Seller’s Bank Account” means the bank account details which are designated by
the Seller in writing to the Buyer not less than 2 Business Days prior to
Completion or such other bank account details as may be designated from time to
time by the Seller in writing to the Buyer on not less than 2 Business Days
notice;

“Seller Confidential Information” means:



  (a)   all information which is used in or otherwise relates to the business,
customers or financial or other affairs of the Seller or any of its Affiliates
(excluding, after

-14-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31



      Completion, the Target Group) provided in relation to the transactions
contemplated by this Agreement including information relating to future
projects, business development or planning, legal and regulatory issues,
commercial relationships and negotiations;



  (b)   information relating to the Seller or its Affiliates; and     (c)   the
terms and conditions of this Agreement and the negotiations and discussions
between the parties concerning the transactions contemplated by this Agreement,

but does not include information which:



  (i)   is or becomes generally available to the public other than as a result
of a disclosure by the Buyer (or its Affiliates) in breach of clause 11; or    
(ii)   which becomes available to the Buyer (or its Affiliates) after the EGM
Date on a non-confidential basis from a source other than the Seller (or its
Affiliates), provided that such source was (to the knowledge of the Buyer (or
its Affiliates)) not bound by a confidentiality, non-disclosure or similar
agreement with the Seller (or its Affiliates) or their respective
representatives or agents or otherwise prohibited from transmitting the
information to the Buyer (or its Affiliates) or any of their respective
representatives or agents by a contractual, legal or fiduciary obligation;

“Seller’s Warranties” means a statement contained in schedule 3 and “Warranties”
means all of those statements;

“Target Confidential Information” means:



  (a)   all information which is used in or otherwise relates to the business,
customers or financial or other affairs of the Target or any of its Affiliates,
including:



  (i)   information relating to the marketing of goods or services including
product information, customer names and lists and other details of customers,
sales targets, sales statistics, market share statistics, prices, market
research reports and surveys, and advertising or other promotional materials;  
  (ii)   information relating to future projects, business development or
planning, legal and regulatory issues, commercial relationships and
negotiations; and



  (b)   any information which the Target or any of its Affiliates have indicated
in writing to the Seller prior to the date of this Agreement is confidential;

but does not include information which:



  (i)   is or becomes generally available to the public other than as a result
of a disclosure by the Seller (or its Affiliates) in breach of clause 11; or

-15-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31



  (ii)   becomes available to the Seller (or its Affiliates) after the EGM Date
on a non-confidential basis from a source other than the Buyer (or its
Affiliates) or the Target Group, provided that such source was (to the knowledge
of the Seller (or its Affiliates)) not bound by a confidentiality,
non-disclosure or similar agreement with the Buyer (or its Affiliates) or any
Target Group member or their respective representatives or agents or otherwise
prohibited from transmitting the information to the Seller (or its Affiliates)
or any of their respective representatives or agents by a contractual, legal or
fiduciary obligation;

“Target Group” means the Company and its subsidiaries (as defined in Section 736
of the UK Companies Act 1985 as amended) from time to time;

“Target Shares” means all of the issued ordinary shares of Rupiah 100 each in
the Company from time to time;

“Tax” means any form of taxation, levy, duty, charge, contribution, withholding
or impost of whatever nature (including any related fine, penalty, surcharge or
interest) imposed, collected or assessed by, or payable to, any government,
state or municipality or any local, state, federal or other authority, body or
official anywhere in the world exercising a fiscal, revenue, customs or excise
function;

“Tender Offer” means the mandatory tender offer proposed to be made by the Buyer
in accordance with Indonesian law and regulation for the Target Shares following
and as a consequence of Completion.



17.2   In this Agreement, a reference to:



  17.2.1   a document in the “agreed form” is a reference to a document in a
form approved and for the purposes of identification initialled by or on behalf
of each party;     17.2.2   a “person” includes a reference to:



  (a)   any individual, firm, company, corporation or other body corporate,
government, state or agency of a state or any joint venture, association or
partnership, works council or employee representative body (whether or not
having separate legal personality); and     (b)   that person’s legal personal
representatives, successors and permitted assigns;



  17.2.3   any English legal term for any action, remedy, method of judicial
proceeding, legal document, legal status, court, official or any legal concept
or thing shall for any jurisdiction other than England be deemed to include what
most nearly approximates in that jurisdiction to the English legal term and to
any English statute shall be construed so as to include equivalent or analogous
laws of any other jurisdiction; and     17.2.4   times of the day are to Jakarta
time.

-16-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31







17.3   The headings in this Agreement do not affect its interpretation.

-17-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31

SCHEDULE 1

Buyer Warranties (Clause 6)



1.   The Buyer is a limited company incorporated under the laws of Indonesia and
has been in continuous existence since its incorporation.



2.   The Buyer has the right, power and authority, and has taken all action
necessary, to execute, deliver and exercise its rights, and perform its
obligations, under this Agreement and each document to be executed by it under
this Agreement.



3.   The Buyer’s obligations under this Agreement and each document to be
executed by it under this Agreement are, or when the relevant document is
executed shall be, enforceable in accordance with its or their terms.

-18-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31

SCHEDULE 2

Completion Requirements (Clause 4.2.2)

At Completion the Seller shall deliver to the Buyer:



1.   a certificate in the form set out in schedule 5 duly executed by or on
behalf of the Seller and dated the Completion Date;   2.   if requested by the
Buyer, an irrevocable power of attorney (in a form reasonably satisfactory to
the Buyer) duly executed by the Seller in favour of the Buyer to enable the
Buyer to exercise all voting and other rights attaching to the Shares and to
appoint proxies for this purpose;   3.   as evidence of the authority of each
person executing a document referred to in this schedule on behalf of the
Seller:



  (a)   a copy of the minutes of a duly held meeting of, or written resolutions
of, the directors of the Seller (or a duly constituted committee thereof)
authorising the execution by the Seller of the document and, where such
execution is authorised by a committee of the board of directors of the Seller,
a copy of the minutes of a duly held meeting of the directors constituting such
committee or a relevant extract; or     (b)   a copy of the power of attorney
conferring the authority,

in each case certified by a director or the secretary of the Seller to be true;



4.   a letter, in a form reasonably satisfactory to the Buyer, from the Seller’s
broker/custodian attaching a copy of the confirmation from the Clearing Agency
that the Pledges have been released;   5.   any waiver, consent, release or
other document necessary to give the Buyer or its nominee(s) full legal and
beneficial ownership of the Shares;   6.   evidence, in a form satisfactory to
the Buyer, that the extraordinary general meeting of the Company referred to in
clause 7.1 has been called to be held on the date notified by the Buyer to the
Seller in accordance with that clause to consider the resolutions referred to in
that clause; and   7.   evidence, in a form satisfactory to the Buyer, that
Puerta Sampoerna has transferred title to the following shares to the Company
(or to a Target Group member) for no consideration and without liability on the
part of the transferee:



  (a)   10,000 shares of Rupiah 10,000 each in PT Citra Investasi Nusantasa,
comprising 2.5 per cent. of the issued share capital of that company;     (b)  
24 shares of Rupiah 5,000,000 each in PT Wahana Sampoerna, comprising 12.5 per
cent. of the issued share capital of that company; and     (c)   112 shares of
Rupiah 5,000,000 each in PT Sampoerna Transport Nusantasa, comprising 11.2% of
the issued share capital of that company.

-19-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31

SCHEDULE 3

Seller Warranties (Clause 5)



1.   Incorporation and existence

The Seller is a limited company originally incorporated in Mauritius and now
continued and incorporated in the Seychelles.



2.   Right, power, authority and action

The Seller has the right, power and authority, and has taken all action
necessary, to execute, deliver and exercise its rights, and perform its
obligations, under this Agreement and each document to be executed under it.



3.   Binding agreements

The Seller’s obligations under this Agreement and each document to be executed
under it are, or when the relevant document is executed shall be, enforceable in
accordance with its or their terms.



4.   The Shares

The Seller is the sole legal owner of the Shares.



5.   No Encumbrance

Other than the Pledges:



  (a)   there is no Encumbrance, and there is no agreement, arrangement or
obligation to create or give an Encumbrance, in relation to any of the Shares;
and     (b)   no person has claimed to be entitled to an Encumbrance in relation
to any of the Shares.



6.   The Company has 4,383,000,000 shares in issue all of which:



  6.1.1   have been duly authorised and issued and are fully paid; and    
6.1.2   are admitted to trading on the Jakarta Stock Exchange and the Surabaya
Stock Exchange and are freely tradable and not listed on any other stock
exchange.

There are no securities in issue convertible into or exchangeable for, or
warrants, rights or options to purchase or require the issue of, any shares in
the capital of the Company or any Target Group member.

-20-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31

SCHEDULE 4

Action Pending Completion (Clause 7.3)

The following are the things referred to in clause 7.3:



1.   appoint or dismiss a director or a Commissioner;   2.   adopt or change any
of the accounting policies of any Target Group member other than as required by
law or regulation;   3.   approve or cause the negotiation or entering into of
any partnership, joint venture or other profit sharing arrangements by or in
respect of any Target Group member;   4.   dispose of or acquire or cause any
member of the Target Group to dispose of or to acquire any business or to
dispose of any material part of its business;   5.   transfer, assign, licence
or dispose of any Target Group member’s rights in or to any patents, inventions,
trade secrets, know-how, copyright, trade marks, registered designs or any
registrations or applications to register any such rights;   6.   participate or
cause any Target Group member to participate in a merger or consolidation;  
7.   change or cause the change of the nature or scope of the business of any
member of the Target Group;   8.   declare or pay or make or cause the
declaration, payment or making of a dividend or distribution by the Company;  
9.   change or cause the change of the authorised or issued share or loan
capital or grant any option over any of the Company’s share or loan capital;  
10.   other than to permit foreign persons to act as directors or commissioners
of the Board of Directors or Board of Commissioners in the agreed form, alter or
cause the alteration of either the Company’s memorandum or its articles of
association;   11.   undertake or cause any member of the Target Group to
(a) undertake a transaction outside the ordinary course of business or (b) amend
any existing or enter into any new related party transaction;   12.   enter into
an arrangement generally with creditors or propose a resolution that any member
of the Target Group be liquidated;   13.   incur or cause any member of the
Target Group to incur any borrowing or cause the amendment or the increase in
any borrowing of any member of the Target Group, in each case other than in the
ordinary course of the relevant Target Group member’s business;   14.   enter
into or, approve or cause the negotiation or execution or agreement of any
arrangement under which any member of the Target Group enters into any
guarantee, indemnity or suretyship (whether or not legally binding) for the
liabilities or solvency of

-21-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31

any third party or any similar obligation other than in the ordinary course of
business of the relevant Target Group member;



15.   other than in the ordinary course of the Target Group’s business, make any
loan or advance or provide any credit to or for any person;   16.   make or
incur or agree to make or incur capital expenditure, or acquire or dispose of
any assets, in each case in excess of US$10 million or cause any member of the
Target Group to do the same;   17.   other than as directed by the Buyer or in
accordance with this Agreement, pass a shareholders’ resolution or cause the
approval of a shareholders’ resolution for any member of the Target Group;  
18.   create or agree to create or cause the creation of an Encumbrance over
(a) the Shares or (b) assets having up to an aggregate value of US$1 million
held by any member of the Target Group other than an Encumbrance created by
operation of law;   19.   amend or discontinue or void any insurance policies of
any member of the Target Group (or cause the same to occur);   20.   amend or
terminate a material agreement entered into by or for any member of the Target
Group or any third party operator agreement;   21.   amend the terms of or
terminate the employment of or engage an employee of any Target Group member
earning in excess of US$100,000 per annum or its equivalent (or cause the same
to occur);   22.   start or compromise any litigation or arbitration proceedings
other than routine debt collection actions, or cause any member of the Target
Group to do the same;   23.   acquire or dispose of or cause any Target Group
member to acquire or dispose of any shares in a body corporate;   24.   enter
into or cause any Target Group member to enter into any agreement with a term in
excess of 365 days;   25.   not appoint any person as an authorised signatory of
any Target Group member for any bank accounts;   26.   increase or cause any
Target Group member to increase the remuneration payable to any employees of a
Target Group member (other than an increase which is consistent with the
ordinary practice of the Target Group as to timing and amount for the two
financial years ending prior to Completion); or   27.   acquire or dispose of or
cause any Target Group member to acquire or dispose of any assets where such
acquisition or disposal (as the case may be) would render the working capital
position of any Target Group member materially different from the average
working capital position of that Target Group member for the two financial years
ending prior to Completion.

-22-



--------------------------------------------------------------------------------



TABLE OF CONTENTS



Exhibit 10.31

SCHEDULE 5

Form of Completion Certificate (Schedule 2, Paragraph 1)

[PT Philip Morris Indonesia]
[Address 1]
[Address 1]
[City/Code]
[Country]


Attention: [Name]

Fax no.: +[number]

[Completion Date] 2005

Agreement for the sale and purchase of shares in PT Hanjaya Mandala
Sampoerna Tbk — Completion Certificate

We refer to the agreement for the sale and purchase of shares in PT Hanjaya
Mandala Sampoerna Tbk between Dubuis Holding Limited and PT Philip Morris
Indonesia dated 12 March 2005 (the “Agreement”).

This letter, which comprises a completion certificate from the Seller as
required under paragraph 1 of schedule 2 to the Agreement, uses the same defined
terms as the Agreement. A reference in this letter to a “clause” is a reference
to a clause of the Agreement.

The Seller certifies that at the date of this letter:



1.   none of the Warranties are untrue, inaccurate or misleading and no fact or
circumstance has occurred which would result in or which would cause a Warranty
to be untrue, inaccurate or misleading when given in respect of the facts or
circumstances as at Completion; and   2.   the Seller has complied with clause
7.1.

Yours faithfully

For and on behalf of the Seller

-23-

[Signature page omitted]